DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This Non-FINAL action is in response to applicant’s amendment of 11 July 2022.  Claims 1-18 and 2021 are pending. Claims 1-18 and 20-21 are currently amended.  Claim 19 is cancelled.  
Claim Objections
Claim 9 is objected to because of the following informalities: “wherein the highest zoom factor of the plurality of zoom” appears to be a typographical error and should be “wherein the highest zoom factor of the plurality of zoom factors”.  Appropriate correction is required.

Response to Arguments
Applicant’s amendments, with respect to the objection to claim 21 as set forth in the Office Action of 12 January 2022 have been fully considered and are persuasive.  As such, the objection has been withdrawn.
Applicant’s amendments with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 12 January 2022 have been fully considered are persuasive.  As such the claim interpretation under USC 112(f) is withdrawn. 
Applicant’s amendments/arguments, with respect to the rejection under 35 USC 112(a) as set forth in the Office Action of 12 January 2022 have been fully considered and are persuasive. As such, the rejection as previously presented has been withdrawn
Applicant’s amendments, with respect to the rejection under 35 USC 112(b) as set forth in the Office Action of 12 January 2022 have been fully considered and are persuasive. As such, the rejection as previously presented has been withdrawn. However, applicant’s amendment raises new rejection addressed below under 35 USC 112(b).
Applicant’s arguments with respect to claims 1-18 and 20 as being unpatentable over Rasmussen in view of Lee in view of Sata have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Applicant is advised that should claims 11 and 21 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 16, the recited limitation “each of plurality of zoom factors” is indefinite. It is unclear to the examiner if this is referring to each of the plurality of zoom factors recited previously or are different plurality of zoom factors. Further in line 17, the recited limitation “the corresponding one of the plurality of collective views is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 2 line 2, the recited limitation(s) “first and second dynamic environment data” is indefinite. It is unclear to the examiner if these are referring to the first and second dynamic environment data recited previously or are different first and second dynamic environment data. Examiner interprets this to be the first and second dynamic environment data recited previously. 
In claim 5 line 1, the recited limitation(s) “the dynamic environment data” is indefinite. It is unclear to the examiner if this is referring to the first or second dynamic environment data recited previously or different dynamic environment data with insufficient antecedent basis in the claim. Examiner interprets this to be the first and second dynamic environment data recited previously.
In claim 11 line 19, the recited limitation “each of plurality of zoom factors” is indefinite. It is unclear to the examiner if this is referring to each of the plurality of zoom factors recited previously or are different plurality of zoom factors. Examiner interprets this to refer to the plurality of zoom factors recited previously. Further in line 17, the recited limitation “the corresponding one of the plurality of collective views is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 12 line 3, the recited limitation(s) “first and second dynamic environment data” is indefinite. It is unclear to the examiner if these are referring to the first and second dynamic data recited previously or are different first and second dynamic environment data. Examiner interprets this to be the first and second dynamic environment data recited previously.
In claim 15 line 1, the recited limitation(s) “the dynamic environment data” is indefinite. It is unclear to the examiner if this is referring to the first or second dynamic environment data or different dynamic environment data with insufficient antecedent basis in the claim. Examiner interprets this to be the first and second dynamic environment data recited previously.
In claim 18 line 3, the recited limitation(s) “the potential hazard” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 20 line 2, the recited limitation(s) “a display or a head-up display” is/are indefinite. It is unclear to the examiner if any of these are referring to the display device recited previously or are different displays. 
In claim 21 line 19, the recited limitation “each of plurality of zoom factors” is indefinite. It is unclear to the examiner if this is referring to each of the plurality of zoom factors recited previously or are different plurality of zoom factors. Examiner interprets this to refer to the plurality of zoom factors recited previously. Further in line 17, the recited limitation “the corresponding one of the plurality of collective views is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-10, 12-18, and 20 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-18 and 20-21 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category
Independent claims 1, 11, and 21 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claims 1, 11, and 21 recite combining the map view data with the first and second dynamic environment data to create a plurality of collective views and wherein each of plurality of zoom factors is determined according to a relative importance of the corresponding one of the plurality of collective views. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim(s) limitations encompass a person looking different types of data (map, first dynamic, and second dynamic data), zoom actors, and importance data of corresponding views could combine the different data to a create collective views and determine zoom factors for the collective views. The mere nominal recitation of “one or more processors” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application
The independent claims recite(s) the additional limitations of providing map view data of a navigation system of the vehicle, wherein the map view data includes a route of the vehicle to a destination; providing first dynamic environment data from a plurality of sensors of the vehicle; providing second dynamic environment data of at least an external source separate from the vehicle via vehicle-to-environment communication or of one or more other vehicles via vehicle-to-vehicle communication, simultaneously displaying the plurality of collective views, each of the plurality of collective views displayed using a corresponding one of a plurality of zoom factors such that at least a first of the plurality of collective views is displayed using a different zoom factor than at least a second of the plurality of zoom factors wherein each of plurality of zoom factors is determined according to a relative importance of the corresponding one of the plurality of collective views, plurality of sensors, and a vehicle. The providing steps are recited at a high level of generality (i.e., as a general means of gathering data (map data, first dynamic environment data and second dynamic environment data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The simultaneously displaying step is recited at a high level of generality (i.e. as a general action or change being taken based on the results of the combining step) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The plurality of sensors are recited at a high level of generality (claimed generically) and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the exception. They are recited at a high level of generality (i.e., as a general means for data gathering), and amount to mere generic data gathering components. The recited additional limitation(s) of an external source, vehicle, communication interface, and a display device are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the providing and displaying steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-10, 12-18, and 21 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-18 and 20-21 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11-13, 15, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson et al (US 20180136000 A1) in view of McPhail (US 9672656 B1). 
With respect to claim 1, Rasmusson discloses a method for representing navigation data in a vehicle (see at least [abstract]), the method comprising: providing map view data of a navigation system of the vehicle, wherein the map view data includes a route of the vehicle to a destination (see at least [0045] and [0049]); providing first dynamic environment model data from a plurality of sensors of the vehicle (see at least [0025], [0033-0034], [0040-0042], [0045],  and [Fig. 3-5]); providing second dynamic environment data of at least an external source separate from the vehicle via vehicle-to environment communication or of one or more other vehicles via vehicle-to-vehicle communication (see at least [0037] and [0039]); combining the map view data with the first and second dynamic environment data to create a plurality of collective views (see at least [0025], [0033-0034], [0040-0042], [0045],  and [Fig. 3-5]); simultaneously displaying the plurality of collective views (see at least [0033-0034], [0040-0042], [0045],  and [Fig. 3-5], Rasmusson discloses displaying a real time situational awareness view where dynamic environmental data is displayed along with the map.).
However, Rasmusson do not specifically teach wherein each of the plurality of collective views displayed using a corresponding one of a plurality of zoom factors such that at least a first of the plurality of collective views is displayed using a different zoom factor than at least a second of the plurality of zoom factors in response to the selected zoom wherein each of plurality of zoom factors is determined according to a relative importance of the corresponding one of the plurality of collective views.
McPhail teaches wherein each of the plurality of collective views displayed using a corresponding one of a plurality of zoom factors such that at least a first of the plurality of collective views is displayed using a different zoom factor than at least a second of the plurality of zoom factors in response to the selected zoom (see at least [Col. 4 lines 24-39], [Col. 4 line 54-Col. 5 line 23], and ]Col. 9 line 1 line 32]), wherein each of plurality of zoom factors is determined according to a relative importance of the corresponding one of the plurality of collective views (see at least [Col. 4 lines 24-39], [Col. 4 line 54-Col. 5 line 23], and [Col. 9 line 1 line 32], McPhil teaches rendering zoom levels of different map features (local roads, highway, and building), thus implying high level-of -detail features as more important.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rasmusson to incorporate the teachings of McPhail wherein each of the plurality of collective views displayed using a corresponding one of a plurality of zoom factors such that at least a first of the plurality of collective views is displayed using a different zoom factor than at least a second of the plurality of zoom factors in response to the selected zoom wherein each of plurality of zoom factors is determined according to a relative importance of the corresponding one of the plurality of collective views. This would be done to efficiently and accurately render map features on a digital map, thus improving navigation of the vehicle (see McPhil Col. 1 lines 6-8 and Col. 4 lines 24-28).
With respect to claim 2, Rasmusson do not specifically disclose wherein a lowest zoom factor of the plurality of zoom factors corresponds to the map view data and first and second dynamic environment data with a high priority; and a highest zoom factor of the plurality of zoom factors corresponds to the map view data and the first and second dynamic environment data with a low priority.
McPhail teaches wherein a lowest zoom factor of the plurality of zoom factors corresponds to the map view data and first and second dynamic environment data with a high priority (see at least [Col. 4 lines 24-39], [Col. 4 line 54-Col. 5 line 23], and [Col. 9 line 1 line 32], McPhil teaches rendering different zoom factors for map data and environment features (highway, roads, and buildings), thus implying priority levels for these data.); and a highest zoom factor of the plurality of zoom factors corresponds to the map view data and the first and second dynamic environment data with a low priority (see at least [Col. 4 lines 24-39], [Col. 4 line 54-Col. 5 line 23], and [Col. 9 line 1 line 32], McPhail teaches rendering different zoom factors for map data and environment features (highway, roads, and buildings), thus implying priority levels for these data.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rasmusson to incorporate the teachings of McPhail wherein a lowest zoom factor of the plurality of zoom factors corresponds to the map view data and first and second dynamic environment data with a high priority; and a highest zoom factor of the plurality of zoom factors corresponds to the map view data and the first and second dynamic environment data with a low priority. This would be done to efficiently and accurately render map features on a digital map, thus improving navigation of the vehicle (see McPhil Col. 1 lines 6-8 and Col. 4 lines 24-28).
With respect to claim 3, Rasmusson do not specifically teach wherein: the lowest zoom factor of the plurality of zoom factors corresponds to dynamic environment data related to an area around the entire vehicle; and the highest zoom factor of the plurality of zoom factors corresponds to dynamic environment data related to traffic lanes within a specific distance in front of the vehicle.
McPhail teaches wherein: the lowest zoom factor of the plurality of zoom factors corresponds to dynamic environment data related to an area around the entire vehicle (see at least [Col. 4 lines 24-39], [Col. 4 line 54-Col. 5 line 23], and [Col. 9 line 1 line 32]); and the highest zoom factor of the plurality of zoom factors corresponds to dynamic environment data related to traffic lanes within a specific distance in front of the vehicle (see at least [Col. 4 lines 24-39], [Col. 4 line 54-Col. 5 line 23], and [Col. 9 line 1 line 32]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rasmusson to incorporate the teachings of McPhail wherein: the lowest zoom factor of the plurality of zoom factors corresponds to dynamic environment data related to an area around the entire vehicle; and the highest zoom factor of the plurality of zoom factors corresponds to dynamic environment data related to traffic lanes within a specific distance in front of the vehicle. This would be done to efficiently and accurately render map features on a digital map, thus improving navigation of the vehicle (see McPhail Col. 1 lines 6-8 and Col. 4 lines 24-28).
With respect to claim 5, Rasmusson discloses wherein the dynamic environment data is related to a carriageway, traffic lanes, obstacles, speed limits, other road users, vehicles or pedestrians (see at least [0017] and [0022]).
With respect to claim 7, Rasmusson discloses wherein at least the first or second dynamic environment data is related to at least a current traffic flow, road conditions or traffic disruptions proximate the vehicle (see at least [0049] and [0052]).
With respect to claims 11, 12, 13, 15, and 17 they are system claims that recite substantially the same limitations as the respective method claims 1, 2, 3, 5, and 7. As such, claims 11, 12, 13, 15, and 17 with the addition of a human machine interface (see Rasmusson at least [0021], [0033], and [0035]) are rejected for substantially the same reasons given for the respective method claims of 1, 2, 3, 5, and 7 and are incorporated herein.
With respect to claim 20, Rasmusson discloses wherein the plurality of collective views is displayed on a display or a head-up display (see at least [0033] and [0045]).
With respect to claim 21 it is a system claim that recite substantially the same limitations as the respective duplicate system claim 11 (see above objection). As such, claim 21 is rejected for substantially the same reasons given for the respective system claim 11.

Claims 4, 8-10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson et al (US 20180136000 A1) in view of McPhail (US 9672656 B1) in view of Vose et al (US 9656606 B1). 
With respect to claim 4, Rasmusson as modified by McPhail do not specifically teach wherein the highest zoom factor of the plurality of zoom factors corresponds to dynamic environment data related to a potential hazard. Vose teaches wherein the highest zoom factor of the plurality of zoom factors corresponds to dynamic environment data related to a potential hazard (see at least [Col. 3 lines 48-50], Vose teaches displaying high risk areas at different zoom level then exemplary interface.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rasmusson to incorporate the teachings of McPhail wherein the highest zoom factor of the plurality of zoom factors corresponds to dynamic environment data related to a potential hazard. This would be done to increase vehicle safety traveling at high risk areas thus avoiding any potential collisions (see Vose Col. 2 lines 19-35).
With respect to claim 8, Rasmusson as modified by McPhail do not specifically teach wherein the highest zoom factor of the plurality of zoom factors further corresponds to dynamic environment data related to an alternate route or lane change to avoid the potential hazard.
Vose teaches wherein the highest zoom factor of the plurality of zoom factors further corresponds to dynamic environment data related to an alternate route or lane change to avoid the potential hazard (see at least [Col. 3 lines 48-50] and [Col. 23 lines 22-33], Vose teaches avoiding collision, therefore it is obvious that avoiding the collision would be related to changing lanes of a road.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rasmusson to incorporate the teachings of McPhail wherein the highest zoom factor of the plurality of zoom factors further corresponds to dynamic environment data related to an alternate route or lane change to avoid the potential hazard. This would be done to increase vehicle safety traveling at high risk areas thus avoiding any potential collisions (see Vose Col. 2 lines 19-35).
With respect to claim 9, Rasmusson as modified by McPhail do not specifically teach wherein the highest zoom factor of the plurality of zoom is applied only within a specified distance of the potential hazard.
Vose teaches wherein the highest zoom factor of the plurality of zoom is applied only within a specified distance of the potential hazard (see at least [Col. 3 lines 48-50] and [Col. 13 lines 23-35]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rasmusson to incorporate the teachings of McPhail wherein the highest zoom factor of the plurality of zoom is applied only within a specified distance of the potential hazard. This would be done to increase vehicle safety traveling at high risk areas thus avoiding any potential collisions (see Vose Col. 2 lines 19-35).
With respect to claim 10, Rasmusson discloses wherein the plurality of collective views is displayed on a display device or a head-up display (see at least [0033] and [0045]). 
With respect to claims 14 and 18 they are system claims that recite substantially the same limitations as the respective method claims 4 and 8. As such, claims 14 and 18 are rejected for substantially the same reasons given for the respective method claims 4 and 8 and are incorporated herein. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson et al (US 20180136000 A1) in view of McPhail (US 9672656 B1) in view of Lee et al (US 20180170327 A1)). 
With respect to claim 6, Rasmusson modified by McPhail do not specifically teach wherein the second dynamic environment data is generated using one or more of a radar, a lidar, an ultrasound sensor, and a global positioning system sensor associated with the one or more other vehicles, and provided via the vehicle-to-vehicle communication. 
Lee teaches wherein the second dynamic environment data is generated using one or more of a radar, a lidar, an ultrasound sensor, and a global positioning system sensor associated with the one or more other vehicles, and provided via the vehicle-to-vehicle communication (See at least [0013], [0065], [0042] and [0201] teaches receiving data of the environment for the map display from one or more other vehicles via vehicle-vehicle communication).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rasmusson as modified by McPhail to incorporate the teachings of Lee wherein the second dynamic environment data is generated using one or more of a radar, a lidar, an ultrasound sensor, and a global positioning system sensor associated with the one or more other vehicles, and provided via the vehicle-to-vehicle communication. This would be done to increase safety of the vehicle by increasing recognition of obstacles and reducing possibility of misrecognition (see Lee para 0239 and 0242).
With respect to claim 6 it is a system claim that recite substantially the same limitations as the respective method claim 6. As such, claim 16 are rejected for substantially the same reasons given for the respective method claim 6 and is incorporated herein. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ABDALLA A KHALED/Examiner, Art Unit 3667